Citation Nr: 0809445	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-02 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

At a Board videoconference hearing in March 2005, the veteran 
testified before the undersigned Veterans Law Judge, sitting 
in Washington, D.C.  A transcript of this hearing was 
prepared and associated with the claims folder.

The Board remanded the appeal in May 2005 for further 
development.


FINDING OF FACT

Hepatitis C was not incurred in or aggravated by service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) 
(West 2002 & Supp. 2007) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996).  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

After reviewing the evidence of record, it is concluded that 
the preponderance of the credible evidence is against 
entitlement to service connection for hepatitis C.  Service 
medical records show that the veteran was treated for 
hepatitis in June 1972.  The veteran was treated on more than 
one occasion for venereal disease.  The veteran's November 
1975 separation examination did not indicate hepatitis 
infection.  

VA treatment records dated February 1985 to October 2005 show 
that the veteran was diagnosed with hepatitis C in 1992.

A July 2001 VA examination diagnosed the veteran with 
hepatitis C and noted a history of intravenous drug abuse as 
a risk factor.

At his March 2005 Board video hearing, the veteran testified 
he did not use drugs intravenously in service (stating he 
used them once or twice just prior to discharge) and on and 
off after service until around 1988, he did not do so before 
June 1972.  

The Board acknowledges the September 2001 report of Dr. 
Jeffers (Chief of Hepatology at the Miami, Florida, VA 
Medical Center), which indicates that, with respect to the 
1972 diagnosis of viral hepatitis, (a) specific diagnosis of 
hepatitis C could not have been issued then because hepatitis 
C was not discovered until 1989 and a standardized test 
therefore was not developed until 1992; (b) that the 
veteran's complaints of fatigue, mild epigastric pain, loss 
of appetite, and dark urine leading to the 1972 diagnosis of 
viral hepatitis are typical symptoms of hepatitis now 
recognized as type C; and (c) while the veteran was diagnosed 
in service with viral hepatitis confirmed by a liver function 
test, "viral hepatitis is hepatitis C" and a liver function 
test does not determine a specific type of hepatitis.  Dr. 
Jeffers concluded, basically, that the benefit of reasonable 
doubt should apply because "there is no evidence proving that 
[the veteran] did not have hepatitis C during his tour of 
duty."

The Board acknowledges that Dr. Jeffers is a specialist in 
hepatology, and he apparently has reviewed the veteran's 
service medical history and considered the RO's rationale for 
denial.  And while Dr. Jeffers' report does tend to favor the 
claim somewhat, it, alone, is not definitive for the purposes 
deciding the claim for a number of reasons.  First, the 
doctor's conclusion is problematic in that it essentially 
implies that lack of evidence that the veteran did not have 
hepatitis in service is sufficient evidence to swing the 
balance between denial and grant in the veteran's favor.  The 
Board cannot do so based upon Dr. Jeffers' opinion, because 
the opinion apparently was not based upon consideration of an 
important factor that has bearing in this claim - that is, a 
relatively long period of intravenous drug use, a known risk 
factor.  Again, the Board acknowledges the veteran's 
clarified testimony that he did not use drugs intravenously 
before the 1972 diagnosis.  Nonetheless, the fact that 
nothing about this relevant past history is addressed by Dr. 
Jeffers erodes the reliability of his conclusion.

And, more generally speaking, Dr. Jeffers' report does not 
appear to have been the result of consideration of other 
possibly relevant history, whether or not ultimately shown to 
be dispositive on the issue of etiology: continuity of 
symptomatology or manifestation of hepatitis since discharge, 
regardless of when the specific type of hepatitis was 
diagnosed after discharge, and the role of other possible 
causes like risky sexual behavior while in service in which 
the veteran was treated on more than one occasion.

In this regard, the Board finds that the July 2007 VA 
examination and opinion rendered are more persuasive than the 
opinion rendered by Dr. Jeffers.  The VA examiner reviewed 
the entirety of the veteran's claims file.  The veteran 
admitted to intravenous drug use after separation from 
service in the 1990s.  The veteran also noted high risk 
sexual practices while in service.  The examiner noted that 
records showed hepatitis C was diagnosed in 1992 after a 
routine blood test for hospital admission.  After reviewing 
the claims file and examining the veteran, the examiner 
opined that the veteran's current hepatitis C was not caused 
by or was the result of his viral hepatitis infection in 
service.  The examiner noted that the veteran's viral 
hepatitis while in service was due to hepatitis B.  The 
hospital discharge summary stated he had positive HAA.  In 
1972 this meant positive hepatitis Australia Antigen.  The 
examiner pointed out that this is now called hepatitis 
surface antigen.  This proved that his viral infection in 
1972 was due to hepatitis B; however, his transaminase 
returned to a normal level upon discharge from the hospital.  
His medical records particularly the admission note dated in 
December 1991 stated he used crack cocaine for 12 years and 
abused alcohol since 1973.  He had a diagnosis of multiple 
substance dependence.  The examiner noted that these were 
very high risk factors for hepatitis C which more likely he 
contracted after service.  The examiner also cited medical 
literature to support her conclusion.  Because it was based 
on consideration of all of the evidence and a rationale 
given, the July 2007 VA examiner's opinion is more persuasive 
than the opinion rendered by Dr. Jeffers.

Further, the medical records do not show evidence of 
cirrhosis of the liver.

Accordingly, as the preponderance of the competent evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2001, May 2003, and May 2005 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the veteran's claim for service 
connection for hepatitis C is denied.  Any questions as to 
the disability rating or the effective date to be assigned 
are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


